"Wright, 0. J.
We see no good reason for disturbing this judgment. It is urged, that tbe original notice -was not before tbe District Court, and that there was, therefore, nothing to show tbe remedy sought by plaintiff, or wbat was his cause of action. The answer to this is, that after appearance and trial, before the justice, such notice has served its office; and on appeal, its sufficiency or character becomes immaterial. It is to state tbe amount claimed, and tbe nature of tbe cause of action. These things must also be entered in tbe justice’s docket, and in tbe absence of written petition, these entries of tbe justice, axe the proper evidence of what is claimed by plaintiff. And though the original notice may have been lost or mislaid, plaintiff is not to fail in his action or appeal, if by tbe proper entry in tbe magistrate’s transcript, it sufficiently appears wbat was tbe cause of action. In this case, it does appear from the justice’s transcript, that the plaintiff claimed the sum of ninety dollars, for medical services, and filed his “ book of accounts.” No further or more specific statement appears to have been required by defendant, before tbe justice. On tbe contrary, the record discloses that a set-off and answer was filed. Under such circumstances, we think the testimony of plaintiff was properly received. Judgment affirmed.